NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CARL G. STAMM, JR., DOC #230783,             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-806
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Carl G. Stamm, Jr.



PER CURIAM.


             Affirmed.


KELLY and SALARIO, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.